Ford, Judge:
The proper basis for dutiable purposes of certain spark plugs covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
*528That the merchandise covered by the above enumerated appeal consists of “spark plugs” exported from West Germany during 1965, and that said merchandise is not on the list of products published in T.D. 54521, from which the application of the Customs Simplification Act of 1956 is withheld.
That the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit value, net packed.
That the appeal for reappraisement enumerated above may be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402 (ib), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise and said value is the invoice unit value, net packed.
Judgment will be entered accordingly.